Citation Nr: 0927215	
Decision Date: 07/21/09    Archive Date: 07/30/09	

DOCKET NO.  97-23 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD), depression, and a bipolar disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had active service from September 1954 to July 
1956.  

A review of the evidence of record reveals that in a June 
2007 decision, the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for a chronic acquired 
psychiatric disability, to include PTSD, depression, and a 
bipolar disorder.  Also denied was the claim for a total 
rating based on unemployability due to the severity of 
service-connected disability.  The Veteran appealed the 
denial of the claim for service connection for a chronic 
acquired psychiatric disability to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2007, the 
Court granted a Joint Motion to Vacate and Remand the Board's 
June 2007 decision and the case was remanded to the Board for 
further action by Order dated in January 2008.  The case was 
then remanded by the Board in May 2008 for further 
development.  The Veteran was accorded a comprehensive 
authorized psychiatric examination in December 2008.

For reasons which will be set forth below, the claim is once 
again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the Veteran should 
further action be required.  


REMAND

A review of the evidence of record reveals some 
inconsistencies in the Veteran's treatment reports and 
varying psychiatric diagnoses.  There are differing opinions 
as to whether or not the Veteran has a psychiatric disorder, 
to include PTSD, related to his active service.  

The Board remanded the case in May 2008 in order that the 
Veteran might be afforded an examination by a physician 
knowledgeable in psychiatry for the purpose of determining 
the nature, extent, and etiology of any psychiatric disorder 
that might be present.  A comprehensive mental health 
evaluation was afforded the Veteran in December 2008.  The 
claims files were reviewed by the examiner and a 
comprehensive examination was accomplished.  The psychologist 
noted that there was no consensus between the various 
clinicians concerning the Veteran's exact diagnosis, except 
for the alcohol dependence, which is currently in remission.  
He stated that he "concurs" with the finding during an 
examination by another psychologist in 2006 who doubted the 
presence of PTSD.  He added that that psychologist "indicates 
that it remains unlikely that his schizoaffective disorder or 
alcohol dependence were the result of his military trauma.  
This evaluation continues to diagnose a schizoaffective 
disorder and alcohol dependency..."  However, the examiner 
added that it would "be resort to speculation to say that 
these disorders are a result of, or started during his 
service in the U.S. military as a result of MST (military 
sexual trauma)."

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
Court specifically found that a medical opinion that contains 
only data and conclusions is accorded no weight.  Id. at 304.  
As such, the claim must be remanded for an opinion and a VA 
psychiatric examination, if deemed advisable, pursuant to the 
provisions of 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following:  

1.  The psychologist who conducted the 
December 2008 examination should be 
contacted and asked to comment on his 
remarks following examination of the 
Veteran that month.  He should be asked 
to state whether it is at least as likely 
as not, that is, at least a 50 percent 
probability that any currently diagnosed 
psychiatric disorder had its onset during 
service, or was otherwise related to an 
event, injury, or disease in service.  If 
the examiner believes that such an 
opinion cannot be rendered without 
resorting to speculation, he should fully 
explain why the question presented is 
outside the norm of practice so as to be 
impossible to use his medical expertise 
to render such an opinion.   The complete 
rationale for any opinion expressed 
should be provided.  If the psychologist 
is not available, another examination is 
authorized, with the examiner asked to 
state whether it is at least as likely as 
not that any clinically diagnosed 
psychiatric disorder is related in any 
way to the Veteran's active service.  

2.  The Veteran should be asked to 
indicate any sources from which he has 
sought or received psychiatric treatment 
and evaluation in the recent past.  With 
any necessary authorization from the 
Veteran, records should be obtained and 
associated with the claims files from any 
sources identified.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the claim should 
be readjudicated.  If the decision 
remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable period of time in 
which to respond.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
unless otherwise notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Thomas H. O'Shay
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

